Exhibit 10.1

AMENDMENT NO. 1 TO GLADSTONE BUSINESS INVESTMENT, LLC

CREDIT AGREEMENT

THIS AMENDMENT NO. 1 to Gladstone Business Investment, LLC Credit Agreement
(this “Agreement”), dated as of October 5, 2012, is made among Gladstone
Business Investment, LLC, a Delaware limited liability company (the “Borrower”),
Gladstone Management Corporation, a Delaware corporation (the “Servicer”),
Branch Banking and Trust Company, as administrative agent (the “Administrative
Agent”), and the Lenders party to the Credit Agreement (defined below) and is
being executed and delivered pursuant to that certain Fourth Amended and
Restated Credit Agreement, dated as of October 26, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Servicer, the Administrative Agent, the Lenders and the
other parties thereto. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

RECITALS

A. Pursuant to Section 2.4(b) of the Credit Agreement, the Borrower gave notice
to the Administrative Agent of Borrower’s request to extend the Commitment
Termination Date by one year to October 25, 2015 (the “One Year Extension”).

B. Following notice by the Administrative Agent to each of the Lenders, the
Lenders have unanimously agreed to the One Year Extension.

C. The parties to this Agreement are entering into this Agreement for purposes
of evidencing the One Year Extension as contemplated by Section 2.4(b) of the
Credit Agreement.

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Servicer, the
Lenders and the Administrative Agent, intending to be legally bound hereby,
agree as follows:

SECTION 1. Recitals. The Recitals are incorporated herein by reference and shall
be deemed to be a part of this Agreement.

SECTION 2. One Year Extension. The Commitment Termination Date is hereby
extended by one year to October 25, 2015. Pursuant to Section 2.4(b) of the
Credit Agreement, the date set forth in the definition of Commitment Termination
Date (as defined in Section 1.1 of the Credit Agreement) shall be deleted and
“October 25, 2015” shall be substituted in lieu thereof.



--------------------------------------------------------------------------------

SECTION 3. Conditions to Effectiveness. This Agreement and the effectiveness of
the One Year Extension as provided in this Agreement shall be subject to
satisfaction by the Borrower of the following conditions and requirements:

(a) The Borrower shall have delivered to the Administrative Agent the duly
executed counterparts of this Agreement signed by the Borrower and the Servicer.

(b) The Borrower shall have paid to the Administrative Agent, for the account of
each of the Lenders (including the Administrative Agent), the extension fee
relative to the One Year Extension set forth in the fee letter between the
Borrower and the Administrative Agent.

SECTION 4. Representations and Warranties. The Borrower and the Servicer hereby
represent and warrant to each of the Lenders as follows:

(a) No Early Termination Event under the Credit Agreement has occurred and is
continuing unwaived by the Lenders on the date hereof, or shall result from the
One Year Extension.

(b) The Borrower and the Servicer have the power and authority to enter into
this Agreement and to do all acts and things as are required or contemplated
hereunder or thereunder to be done, observed and performed by them.

(c) This Agreement has been duly authorized, validly executed and delivered by
one or more authorized officers of the Borrower and the Servicer and constitutes
the legal, valid and binding obligations of the Borrower and the Servicer
enforceable against them in accordance with their respective terms.

(d) The execution and delivery of each of this Agreement and the performance by
the Borrower and the Servicer hereunder and thereunder do not and will not
require the consent or approval of any regulatory authority or governmental
authority or agency having jurisdiction over the Borrower, or the Servicer, nor
be in contravention of or in conflict with the articles of organization,
operating agreement or other organizational documents of the Borrower, or the
articles of incorporation, bylaws or other organizational documents of the
Servicer, or the provision of any statute, or any judgment, order or indenture,
instrument, agreement or undertaking, to which the Borrower or the Servicer is
party or by which the assets or properties of the Borrower and the Servicer are
or may become bound.

(e) As of the date hereof, all representations and warranties of the Borrower
and the Servicer contained in the Credit Agreement are true and correct in all
material respects (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty is true and correct in all material respects as of
such date).

SECTION 5. No Other Amendment. Except as amended hereby, the Credit Agreement
and all other documents executed in connection therewith shall remain in full
force and effect. The Credit Agreement, as amended hereby, and all rights,
powers and obligations created thereby or thereunder and all such other
documents executed in connection therewith are in all respects ratified and
confirmed.

 

2



--------------------------------------------------------------------------------

SECTION 6. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

SECTION 7. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of North Carolina.

SECTION 8. Effective Date. The effective date of this Agreement (the “Effective
Date”) shall be later of: (a) the date on which the conditions set forth in
Section 3 of this Agreement have been satisfied, or (b) October 25, 2012.

SECTION 9. Fees and Expenses. The Borrower further hereby confirms its agreement
to pay to the Administrative Agent, upon application with appropriate
documentation, all reasonable costs and expenses of the Administrative Agent,
including reasonable fees, out-of-pocket charges and disbursements of counsel
for the Administrative Agent, incurred in connection with the preparation,
execution and delivery of this Agreement and any of the other instruments,
documents and agreements to be executed and/or delivered in connection herewith.

[The remainder of this page has been intentionally left blank.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BORROWER:     GLADSTONE BUSINESS INVESTMENT, LLC     By  

/s/ David A.R. Dullum

    Title:   David A.R. Dullum     Name:   President SERVICER:     GLADSTONE
MANAGEMENT CORPORATION     By  

/s/ David Gladstone

    Title:   David Gladstone     Name:   Chairman and CEO

[SIGNATURE PAGE TO AMENDMENT NO. 1 GLADSTONE BUSINESS INVESTMENT, LLC CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

LENDER, ADMINISTRATIVE AGENT, MANAGING AGENT AND JOINT LEAD ARRANGER: BRANCH
BANKING AND TRUST COMPANY By:  

/s/ Matthew W. Rush

Name:   Matthew W. Rush Title:   Senior Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 1 GLADSTONE BUSINESS INVESTMENT, LLC CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

LENDER, JOINT LEAD ARRANGER and MANAGING AGENT for the Key Lender Group: KEY
EQUIPMENT FINANCE INC. By:  

/s/ Todd T. Oliver

Name:   Todd T. Oliver Title:   Designated Signer

[SIGNATURE PAGE TO AMENDMENT NO. 1 GLADSTONE BUSINESS INVESTMENT, LLC CREDIT
AGREEMENT]